Citation Nr: 1631168	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for spondylosis, cervical spine, to include as secondary to bilateral pes planus with bilateral intermittent foot strain.

2.  Entitlement to service connection for spondylosis, lumbar spine, to include as secondary to bilateral pes planus with bilateral intermittent foot strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and from September 1976 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, July 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The October 2008 rating decision denied the Veteran's claim for osteoarthritis of the back.  The decision noted that the Veteran had a current disability but there was no nexus to an in-service injury or disease.  However, less than one year later, in April 2009, the Veteran indicated his continued interest in a service connection claim for his back.  He was then afforded a VA spine examination in June 2009, in which he referenced an in-service injury involving a fall down a flight of stairs, asserting that he has had back pain since that time.

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period (or within one year from the initial unfavorable decision), or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

Here, the Veteran applied for service connection for a back disability in February 2008, and the claim was denied by the RO in October 2008.  However, the new evidence from the VA examination relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether any current back disability was incurred or aggravated during active service.  When presumed credible, the evidence raises a reasonable possibility of substantiating the service connection claim.  Accordingly, this constitutes new and material evidence, as defined by 38 C.F.R. § 3.156(a).  Because such evidence was received prior to the expiration of the appellate period from the October 2008 rating decision, it renders this prior decision not final.  38 C.F.R. § 3.156(b).  Therefore, the current appeal stems from the Veteran's original service connection claim.

Next, the Veteran was scheduled for a hearing before a member of the Board in March 2014, but the Veteran requested to reschedule the hearing.  A hearing was rescheduled for July 2014.  The Veteran failed to appear at the rescheduled hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d).

In November 2014, the Board decided denied the Veteran's claims for entitlement to a disability rating in excess of 30 percent for bilateral pes planus with bilateral intermittent foot strain and to automobile and adaptive equipment, or for adaptive equipment only.  The remaining claims on appeal were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Previously during the course of this appeal, the Veteran underwent VA examination of the spine in August 2009 and June 2013.  Pertinent to this appeal, the examiner noted that the Veteran was service connected for bilateral pes planus, which he found had not resulted in any sort of abnormal weight bearing or any change in his mechanical axis.  Consequently, the examiner opined that it was less likely than not that the Veteran's moderate cervical spondylosis and mild lumbar spondylosis were related to his bilateral pes planus, instead concluding that these were more likely to be age-related progressions.  In June 2013, the Veteran underwent VA examination of only his lumbar spine condition.  The examiner opined that it was less likely than not that the Veteran's pes planus caused because his back condition was more likely caused by a 2008 back injury.  Additionally, the examiner also erroneously offered an opinion for a pre-existing condition, concluding that the Veteran's lumbar spondylosis (incorrectly noted as clearly an unmistakably pre-existing service) and was more likely aggravated by his obesity.

In November 2015, the Board remanded the appeal to obtain a medical opinion to determine whether the Veteran's cervical and lumbar spine spondylosis were aggravated by his service-connected bilateral pes planus.  Notably, the remand did not address the adequacy of the August 2009 VA examination.

In January 2015, the AOJ obtained a VA medical opinion addressing these questions.  The examiner offered the same opinion for both the Veteran's cervical and lumbar spine spondylosis, finding that both claimed conditions-again, mistakenly deemed to have clearly and unmistakably existed prior to service-were not aggravated beyond their natural progression by an in-service event, injury or illness.  The examiner explained that review of service treatment records, prior VA examinations, and all available records revealed no evidence of abnormal posture, stance, gait, or any evidence of abnormal pressures or forces placed on either the cervical or lumbar spine due to his foot condition.  Accordingly, the examiner concluded that it was less likely than not that the Veteran's cervical or lumbar spine conditions were aggravated by his foot condition.

The Board's review of the record reveals that the January 2015 VA examiner's opinion is inadequate because the examiner mischaracterized the Veteran's claimed neck and back conditions as pre-existing service and because there are multiple references to the Veteran's abnormal or antalgic gait within medical treatment records and prior VA examinations.  As noted by the Veteran's representative in a May 2016 Brief, the reports of VA examinations dating July 2002, January 2005, and December 2008 contain observations reflecting possible gait abnormalities or anomalies.  See July 2002 VA feet examination report (with respect to the Veteran's gait, noting the Veteran's slow movement around the room, ability to stand erect with slight valgus alignment of the hindfoot bilaterally, and ability to slowly squat and arise again); January 2005 VA feet examination report (identifying the Veteran's gait as "antalgic gait at times favoring one side than the other due to the pain he says he experiences in both feet" and concluding that he "has an antalgic gait and has to shift his weight frequently from one side to the other"); and December 2008 VA feet examination report (noting "abnormal gait pattern associated with [his] pes planus and also his bilateral antalgic gait).  Additionally, the Board's review of the medical evidence reveals VA treatment records documenting the Veteran's possible gait irregularities.  See June 9, 2009 VA Podiatry Consult (noting that the Veteran walks with an abducted gait, stands with an everted heel, and walks with a mild foot drop gait); November 9, 2009 VA Physical Therapy Consult (noting the Veteran's slow guarded movements or antalgic gait observed with complaints of severe lumbago and also his use of a cane for ambulation due to antalgic gait); and August 13, 2010 VA Podiatry Consult (noting that the Veteran walks with an abducted gait, stands with an everted heel, and walks with a mild foot drop gait).

Because no prior VA opinion of record adequately addresses the issue of service connection for cervical or lumbar spondylosis as secondarily due to service-connected bilateral pes planus with bilateral intermittent foot strain, the Board finds that remand is warranted for a new examination since full physical examination of the Veteran will likely yield more meaningful findings concerning any possible gait abnormalities or irregularities.

Accordingly, the case is REMANDED for the following action:

1.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional, preferably a physician with a specialty in orthopedics.  The entire claim file (i.e., the paper claim file and any relevant electronic records, to include electronic medical treatment records) must be reviewed by the examiner.

The examiner must address the following:

(A) Provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the Veteran's cervical spondylosis is caused or aggravated by his service-connected bilateral pes planus with bilateral intermittent foot strain.  Please consider and address prior VA examination reports and VA treatment records (noted above) reflecting the Veteran's gait abnormalities.

(B) Provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the Veteran's lumbar spondylosis is caused or aggravated by his service-connected bilateral pes planus with bilateral intermittent foot strain.  Please consider and address prior VA examination reports and VA treatment records (noted above) reflecting the Veteran's gait abnormalities.

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

2.  Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

